        Case 2:19-cv-02514-JAR Document 312 Filed 06/21/21 Page 1 of 10




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

 ASSESSMENT TECHNOLOGIES
 INSTITUTE, LLC,

            Plaintiff,
                                                            Case No. 19-2514-JAR-KGG
            v.

 CATHY PARKES d/b/a LEVEL UP RN,

            Defendant.


                                MEMORANDUM AND ORDER

       Plaintiff Assessment Technologies Institute, LLC brings this action against Defendant

Cathy Parkes d/b/a Level Up RN, alleging the following claims: (1) copyright infringement

under the Copyright Act; (2) misappropriation of trade secrets under the Defend Trade Secrets

Act; (3) misappropriation of trade secrets under the Kansas Uniform Trade Secrets Act

(“KUTSA”); (4) unfair competition under Kansas law; and (5) breach of contract under Kansas

law. This matter comes before the Court on Defendant’s Motion to Exclude a Portion of the

Testimony of Plaintiff’s Expert, Tracy Coenen (Doc. 249). The motion is fully briefed, and the

Court is prepared to rule. For the reasons explained below, the Court grants Defendant’s motion.

I.     Background

       Plaintiff Assessment Technologies Institute, LLC (“ATI”) developed and sells a package

of nursing-education products that includes review materials, assessment and remediation

methodology, practice examinations, actual proctored examinations, electronic flash cards, and

various types of video presentation. Plaintiff’s allegations in this lawsuit include that

Defendant’s YouTube videos and study flash card materials infringe on its copyrights and
             Case 2:19-cv-02514-JAR Document 312 Filed 06/21/21 Page 2 of 10




misappropriate its trade secrets by revealing in a coded fashion what test questions and answers

students would encounter on ATI-proctored examinations.

         On December 9, 2019, this Court granted Plaintiff’s motion for preliminary injunction as

to seven out of nine study flash card “decks” and nineteen YouTube videos.1 The Court ruled

that Plaintiff was likely to succeed on the merits of its copyright infringement claim as to the

enjoined study card materials.2 The Court further found that Plaintiff was likely to succeed on

the merits its claims of copyright infringement and misappropriation of trade secrets as to the

videos.3 But the Court made clear that “Defendant is not enjoined from creating other, non-

infringing nursing material.”4 Plaintiff later moved for contempt, arguing that certain new

materials created and sold by Defendant violated the Court’s PI Order. The Court denied that

motion, finding that Plaintiff had not met its burden of showing by clear and convincing

evidence that Defendant violated the Court’s PI Order by creating and selling her stand-alone

“Health Assessment” study deck.5

         Plaintiff’s prayer for relief includes disgorgement of Defendant’s “profits resulting from

her infringement of ATI’s copyrights and misappropriation of trade secrets.”6 Under 17 U.S.C.

§ 504(b):

                    The copyright owner is entitled to recover the actual damages
                    suffered by him or her as a result of the infringement, and any
                    profits of the infringer that are attributable to the infringement and

         1
             Doc. 59 (“PI Order”).
         2
           Id. at 23–30; see, e.g., Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008) (“A plaintiff seeking a
preliminary injunction must establish that he is likely to succeed on the merits, that he is likely to suffer irreparable
harm in the absence of preliminary relief, that the balance of equities tips in his favor, and that an injunction is in the
public interest.”).
         3
             Docs. 59, 75.
         4
             Doc. 59 at 43.
         5
             Doc. 159.
         6
             Doc. 293 at 19.




                                                            2
           Case 2:19-cv-02514-JAR Document 312 Filed 06/21/21 Page 3 of 10




                   are not taken into account in computing the actual damages. In
                   establishing the infringer’s profits, the copyright owner is required
                   to present proof only of the infringer’s gross revenue, and the
                   infringer is required to prove his or her deductible expenses and
                   the elements of profit attributable to factors other than the
                   copyrighted work.

       Plaintiff designated Tracy L. Coenen as an expert in this case “to evaluate financial

information . . . and render opinions relating to the disgorgement of profits obtained by

[D]efendant . . . as a result of her infringement of ATI’s copyrights and misappropriation of trade

secrets.”7 Coenen is a certified public accountant (“CPA”); she is also certified in financial

forensics (“CFF”) and is a master analyst in financial forensics. In her first expert report

submitted on November 2, 2020, Coenen offered her calculation of the net profits generated by

Defendant from the sale of study cards and video advertising revenue in 2018 and 2019. She

“was asked to assume that the study card and advertising revenues earned by Parkes were a result

of her infringement of ATI’s copyrights and misappropriation of trade secrets.”8 Because “[t]he

financial data provided by the defendant does not show revenue and costs by study deck or by

YouTube video, . . . there [was] no way for [her] to apportion the numbers to certain sets of

study cards or certain videos.”9

        Coenen supplemented this report on December 21, 2020, as a result of new documents

she received from Defendant. This supplement contains two updates to her previous opinion.

First, she updated the calculation of net profits from the first report based on additional

information. Second, she added an opinion that:

                   Parkes should not only be disgorged of the profits in Opinion 1
                   above. The company should also be disgorged of the profits of
                   non-infringing products because these indirect profits are

       7
           Doc. 257 at 1.
       8
           Id.
       9
           Id. at 2.




                                                     3
        Case 2:19-cv-02514-JAR Document 312 Filed 06/21/21 Page 4 of 10




                  attributable to the infringing products. . . . I do not have complete
                  information from Parkes to calculate this item of disgorgement, but
                  if ATI is successful on this claim, it would also be entitled to
                  disgorgement of the net profits Parkes made on

                          Lab Values study deck noted above
                          Other study card and video revenue that has not been
                           disclosed by Parkes . . . .

                  The disgorgement of profits should continue for a reasonable
                  period into the future, as future revenues and profits are also a
                  result of the following and business that were both built largely
                  because of the infringement on ATI’s copyrights.10

       Coenen submitted a second supplemental report on February 18, 2021, which rebuts

Defendant’s expert, James Herrington, also a CPA and CFF. Coenen responded to Herrington’s

criticism that her opinion that indirect profits should be disgorged is unduly speculative. Coenen

states that she spoke with Dr. Karen Becker, an Associate Professor of Marketing and

Interdisciplinary Business at the College of New Jersey, who teaches courses on consumer

behavior and researches branding, consumer behavior, and marketing strategy. Coenen asserts in

the second supplemental opinion that Becker “confirmed” her opinion that “[h]ad Parkes not

used the ATI name and materials, . . . it is very unlikely that Parkes could have built the

following she has today, which continues to generate revenue for Level Up RN.”11

II.    Standard

       The Court has broad discretion in deciding whether to admit expert testimony.12 The

proponent of expert testimony must show “a grounding in the methods and procedures of science

which must be based on actual knowledge and not subjective belief or unaccepted speculation.”13


       10
            Doc. 257-1 at 4 (footnote omitted).
       11
            Doc. 257-2 at 5.
       12
            Kieffer v. Weston Land, Inc., 90 F.3d 1496, 1499 (10th Cir. 1996).
       13
            Mitchell v. Gencorp Inc., 165 F.3d 778, 780 (10th Cir. 1999).




                                                          4
           Case 2:19-cv-02514-JAR Document 312 Filed 06/21/21 Page 5 of 10




Fed. R. Evid. 702 imposes a gatekeeping function on the district courts to admit expert testimony

only where “(1) the expert is qualified and the testimony would be helpful to the trier of fact, (2)

the testimony is based on sufficient facts or data, (3) it is further based on reliable principles and

methods, and (4) the expert has reliably applied the principles and methods to the facts and

data.”14

        It is within the discretion of the trial court to determine how to perform its gatekeeping

function under Daubert.15 The most common method for fulfilling this function is a Daubert

hearing, although such a process is not specifically mandated.16 In this case, neither party

requests a Daubert hearing to resolve the motion. The Court has carefully reviewed the

submissions filed with the motion, which include deposition testimony by the challenged expert,

and believes this review is sufficient to render a decision.

III.    Discussion

        Defendant asks the Court to exclude Coenen’s testimony that Plaintiff is entitled to

disgorgement of profits derived from Defendant’s sale of non-infringing products on the

following grounds: (1) she is not qualified to render an opinion on the recoverability of indirect

profits; (2) her opinion is not reliable; and (3) her opinion is not helpful to the trier of fact

because it does not include a calculation. Because the Court finds that the challenged testimony

should be excluded on the first two grounds asserted by Defendant, it need not address whether it

would be helpful to the trier of fact.




        14
         Rodgers v. Beechcraft Corp., 759 F. App’x 646, 657 (10th Cir. 2018) (first citing Kumho Tire Co. v.
Carmichael, 526 U.S. 137, 141 (1999); and then citing Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 589
(1993)).
        15
             Goebel v. Denver & Rio Grande W. R.R., 215 F.3d 1083, 1087 (10th Cir. 2000).
        16
             Id.




                                                         5
         Case 2:19-cv-02514-JAR Document 312 Filed 06/21/21 Page 6 of 10




        A.       Qualification

        Defendant does not challenge Coenen’s qualifications to calculate the amount of profits

that should be disgorged by Defendant if she is found liable on the copyright infringement claim.

Instead, Defendant challenges her qualifications to render “Opinion 2” asserted in her

supplemental report, and reasserted in her second supplemental report, that Defendant should be

liable for profits earned from the sale of non-infringing material because such profits were made

possible by the sale of infringing products. Defendant argues that Coenen is not qualified to

render this opinion, which relies on marketing and not accounting expertise. Plaintiff responds

that Coenen’s qualifications to opine on disgorgement of profits from infringing products also

qualify her to opine on disgorgement of profits from non-infringing products. Plaintiff also

points to Coenen’s deposition testimony that her knowledge, training, and experience in

economic damages and forensic accounting qualify her to opine on this topic.

        The Court must determine whether the expert is “qualified by ‘knowledge, skill,

experience, training, or education’ to render an opinion.”17 This Court has “‘wide discretion’ in

determining whether a witness’s experience is sufficient to qualify him as an expert.”18 “As long

as an expert stays ‘within the reasonable confines of his subject area,’ [Tenth Circuit] case law

establishes ‘a lack of specialization does not affect the admissibility of [the expert] opinion, but

only its weight.’”19 The Court is unpersuaded that the same expertise that qualifies Coenen to

calculate Defendant’s profits from the sale of infringing products qualifies her to opine that



        17
           Milne v. USA Cycling Inc., 575 F.3d 1120, 1133 (10th Cir. 2009) (quoting Ralston v. Smith & Nephew
Richards, Inc., 275 F.3d 965, 969 (10th Cir. 2001)).
        18
           Ronwin v. Bayer Corp., 332 F. App’x 508, 513 (10th Cir. 2009) (citing United States v. Arney, 248 F.3d
984, 991 (10th Cir. 2001)).
        19
           Ralston v. Smith & Nephew Richards, Inc., 275 F.3d 965, 970 (10th Cir. 2001) (quoting Compton v.
Subaru of Am., Inc., 82 F.3d 1513, 1519–20 (10th Cir. 1996)).




                                                        6
            Case 2:19-cv-02514-JAR Document 312 Filed 06/21/21 Page 7 of 10




disgorgement of profits from the sale of non-infringing products is appropriate, a question of

causation.20 This is not an issue of specialization—Coenen’s causation opinion is wholly outside

the realm of what she was retained by Plaintiff to do: “evaluate financial information in [this]

case and render opinions relating to the disgorgement of profits.”21 Her opinion that

disgorgement of profits from non-infringing products in the past and “for a reasonable period

into the future” was only made possible by the sale of infringing products is not based on

financial information. Indeed, Coenen admitted in her deposition that this opinion was about

marketing; it was not an accounting opinion. She admitted that she is not a marketing expert.

And, importantly, Coenen admitted that she lacked the necessary information to calculate such

profits.

           The fact that Coenen testified in a conclusory fashion that she is qualified by her

experience and training in economic damages and forensic accounting is not sufficient. She

pointed to nothing about her expertise that qualifies her to testify about causation, as opposed to

damages.22 The Court finds that Coenen’s causation opinion—that Defendant would not have

earned profits from the sale of non-infringing material but for her sale of infringing material—is

outside the bounds of her qualifications as an economic damages expert.

           B.         Reliability

           To be reliable, the “expert’s scientific testimony must be based on scientific knowledge,

which ‘implies a grounding in the methods and procedures of science’ based on actual




           20
           See, e.g., Andreas v. Volkswagen of Am., Inc., 336 F.3d 789, 799 (8th Cir. 2003) (discussing standards of
causation for recovering indirect profits under the Copyright Act); Polar Bear Prods., Inc. v. Timex Corp., 384 F.3d
700, 715 (9th Cir. 2004) (same).
           21
                Doc. 257 (emphasis added).
           22
                See Milne v. USA Cycling, Inc., 575 F.3d 1120, 1133–34 (10th Cir. 2009).




                                                             7
          Case 2:19-cv-02514-JAR Document 312 Filed 06/21/21 Page 8 of 10




knowledge, not mere ‘subjective belief or unsupported speculation.’”23 In Daubert, the Supreme

Court listed four non-exhaustive factors that the Court may consider in determining reliability:

                    (1) whether the opinion at issue is susceptible to testing and has
                    been subjected to such testing; (2) whether the opinion has been
                    subjected to peer review; (3) whether there is a known or potential
                    rate of error associated with the methodology used and whether
                    there are standards controlling the technique’s operation; and (4)
                    whether the theory has been accepted in the scientific
                    community.24

         Assuming Coenen was qualified to render an opinion about causation for indirect profits,

the Court finds that this part of her opinion is not reliable under Rule 702 and Daubert. As stated

above, this portion of Coenen’s opinion does not include a calculation of “profits of the infringer

that are attributable to the infringement,” as required by the Copyright Act.25 Instead, Coenen

offers the conclusory opinion that “all profits from the Parkes business should be disgorged,”

because they are attributable to the infringement.26 If Coenen had been asked to assume the

recoverability of indirect profits and merely offered a damages calculation based on this

assumption, the Court’s analysis may have been different.27 Instead, she purports to opine on the




         23
        Goebel v. Denver & Rio Grande W. R.R., 346 F.3d 987, 991 (10th Cir. 2003) (quoting Daubert v. Merrell
Dow Pharm., Inc., 509 U.S. 579, 590 (1993)).
         24
              Hollander v. Sandoz Pharms. Corp., 289 F.3d 1193, 1205 (10th Cir. 2002) (citing Daubert, 509 U.S. at
590).
         25
              17 U.S.C. § 504(b).
         26
            Doc. 257-1 at 4. To be clear, the Court does not rule at this time whether or not Plaintiff has met its
burden of showing that Defendant’s indirect profits are recoverable. See Andreas, 336 F.3d at 799 (“We agree that
in an indirect profits case the profits ‘attributable’ to the infringement are more difficult to quantify. But that
difficulty does not change the burden of proof established by the statute. The burden of establishing that profits are
attributable to the infringed work often gets confused with the burden of apportioning profits between various
factors contributing to the profits. ‘[T]he plaintiff has the “burden” to demonstrate a nexus between the
infringement and the indirect profits before apportionment can occur.’” (quoting Mackie v. Rieser, 296 F.3d 909,
914 (9th Cir. 2002))).
         27
           Cf. TK-7 Corp. v. Estate of Barbouti, 993 F.2d 722, 732 (10th Cir. 1993) (“The fact that [the expert]
relied upon the report in performing his calculation of lost profits did not relieve the plaintiffs from their burden of
proving the underlying assumptions contained in the report.”).




                                                            8
          Case 2:19-cv-02514-JAR Document 312 Filed 06/21/21 Page 9 of 10




issue of causation without showing that her reasoning or methodology is scientifically valid.28

She states that Parkes built her following by infringing on ATI’s materials; therefore, she would

not have been able to build up her current business without the following that she obtained from

the infringement. But this opinion is based strictly on her review of Parkes’ deposition testimony

and the Court’s PI Order, rather than her training and knowledge as an economic damages

expert. She admitted during her deposition that her conclusion is not based on any objective

data. The Court agrees that Coenen’s indirect profits opinion is unduly speculative.

         Moreover, Coenen’s reliance on a marketing expert’s opinion to support this part of her

opinion is problematic. In the second supplemental report, Coenen responded to Defendant’s

expert’s criticism of her indirect profits opinion by relying on a conversation she had with Dr.

Becker. Dr. Becker is not designated as an expert in this case, yet Coenen recites her opinion

that “for someone like Parkes to quickly establish a following in a saturated market such as

educational materials for nursing students, she would need to have a hook or gimmick,” and that

without the “hook” of the infringed material, Defendant could not “have built the following she

has today, which continues to generate revenue for Level Up RN.”29

         It is true that an expert may rely on hearsay to formulate her opinion under Fed. R. Evid.

703, but “one expert may not rely on another expert’s opinion if the first expert is unfamiliar

with the methods and reasons supporting the second, . . . an expert cannot merely recite another

expert’s opinion, and . . . an expert cannot directly testify as to the conclusions of another




         28
            See, e.g., Polar Bear Prods., Inc., 384 F.3d at 714–15 (“[N]o evidence establishes that the infringement
may have actually influenced the purchasing decisions of those that bought Timex’s watches at retail stores or other
outlets—the decisions that lead to increased sales revenue, which is the foundation of profits recoverable under
§ 504(b).”).
         29
              Doc. 257-2 at 5.




                                                         9
         Case 2:19-cv-02514-JAR Document 312 Filed 06/21/21 Page 10 of 10




expert.”30 All three situations apply to Coenen’s opinion: it relies on another expert in a

completely separate field, she recites Dr. Becker’s opinion, and if she were to testify in line with

her report, it would constitute direct testimony about Dr. Becker’s conclusions. Coenen’s “lack

of familiarity with the methods and reasons underlying [the other expert’s] projections virtually

preclude[] any assessment of the validity of the projections through cross-examination of

[Coenen].”31

        For the reasons explained above, the Court grants Defendant’s motion to exclude expert

testimony by Coenen on the causation component of indirect profits—that Plaintiff is entitled to

disgorgement of profits derived from non-infringing products because they are attributable to the

infringement or misappropriation of trade secrets.

        IT IS THEREFORE ORDERED BY THE COURT that Defendant’s Motion to

Exclude a Portion of the Testimony of Plaintiff’s Expert, Tracy Coenen (Doc. 249) is granted.

        IT IS SO ORDERED.

        Dated: June 21, 2021

                                                          S/ Julie A. Robinson
                                                          JULIE A. ROBINSON
                                                          CHIEF UNITED STATES DISTRICT JUDGE




        30
            U.S. Bank Nat’l Ass’n v. PHL Variable Life Ins. Co., 112 F. Supp. 3d 122, 131 (S.D.N.Y. 2015)
(citations omitted) (collecting cases).
        31
             TK-7 Corp., 993 F.2d at 732.




                                                       10
